           Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 1 of 17


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
          Robert A. McNeil,                )
                                           )
                  Plaintiff                )
                                           )
                  v.                       ) Civil Action No. 20-CV-00329-JDB
                                           )
          U.S. State Department,           )    26 U.S.C. §7345
          Internal Revenue Service,        )    26 U.S.C. §6213
                                           )    26 U.S.C. §6501
                  Defendants               )
          __________________________________________________________________

                              PLAINTIFF’S RULE 59 MOTION TO
                               ALTER OR AMEND JUDGMENT
      _________________________________________________________________
Introduction

A Rule 59(e) motion "is discretionary" and need not be granted unless the district court finds that

there is an "intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice." See Firestone v. Firestone, 76 F.32

1205, Court of Appeals, Dist. Of Columbia Circuit, 1996. I contend the holding by the Hon.

Judge John Bates contains three “clear errors” working “manifest” injustice on me and my life,

to wit.

          1. Judge Bates committed a manifest injustice by refusing to accept as true (as
             required by law), my core, well-pled incontrovertible allegation: that the IRS
             delivers weekly to the State Department what the IRS defines as a “list” of those
             who supposedly owe a seriously delinquent amount of income tax to the
             Government, (existence of which LIST is established by sworn testimony of a
             Government agent as shown below). Judge Bates denied the existence of that list.

          2. Judge Bates erred, after conceding that Section 7345 defines “seriously delinquent
             tax debt” as “an unpaid, legally enforceable Federal tax liability,” when he
             improperly limited that statute to authorize only litigation questioning whether a
             debt is a.) unpaid, b.) legally enforceable, c.) has been “assessed,” d.) is “greater
             than $50,000” and e.) is subject to a notice of lien or a levy, while blocking my
             clearly inferred right under §7345 to challenge whether or not I owed ANY
             Federal tax liability at all.

                                                      [1]
         Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 2 of 17


        3. Judge Bates committed a manifest injustice by finding that it was not necessary
           for IRS’ to serve its assessment upon me, which finding directly violates 26
           U.S.C. 6213(a) and binding Supreme Court precedent, per Weldon v. U.S.,
           standing for the proposition that any IRS “assessment” is unenforceable, when it
           is not served upon a targeted individual. 1

Background

Fairness, impartiality and the Rule of Law are dead in America. In his March 18, 2021

Memorandum and Opinion [34] in support of his Order [33] to grant the Government’s Motion

to Dismiss [29] the instant case, Judge John D. Bates joins the judicial officers listed next in a

coordinated effort to obstruct every victim/Plaintiff who has sought to enjoin the Internal

Revenue Service (IRS) from falsifying its records to show that nontaxpayers/”non-filers”

supposedly filed Form 1040/1040A tax returns on claimed, but false, dates and the IRS had

prepared “Substitute Income Tax Returns” (SFRs) on other claimed, but false, dates when it

didn’t. In all cases, DoJ attorneys have been unable to produce the imaginary 1040A returns

shown in the IRS’ records (supposedly filed by “non-filers”) or the imaginary SFRs, since the

claimed documents don’t exist.

A brief review of the cases arising from the institutionalized IRS scheme is profitable.

                             U.S. District Court for the District of Columbia

        Judge Amy Berman Jackson

            14-CV-0471 Ellis v. Commissioner of Internal Revenue, et al
            16-CV-1768 Podgorny v. McMonagle, et al (Transferred to Judge Cooper’s court)

        Judge Colleen Kollar-Kotelly

            15-CV-1288 McNeil v. Commissioner of Internal Revenue, et al
            16-CV-1384 Morris v. McMonagle, et al (Transferred to Judge Cooper’s court)


1
  “An assessment is unenforceable, however, if it is based upon a notice of deficiency that is determined
to be invalid because it was not mailed to the taxpayer's ‘last known address’." [See Doc. 19-6, Exh. E,
Weldon v. U.S., pg. 5, last ¶ ]


                                                       [2]
 Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 3 of 17



Judge Rosemary M. Collyer

   15-CV-2039 DePolo v. Ciraolo-Klepper, et al


Judge Christopher R. Cooper

   16-CV-0420 Dwaileebe v. Martineau, et al
   16-CV-1053 Crumpacker v. Ciraolo-Klepper, et al
   16-CV-1384 Morris v. McMonagle, et al
   16-CV-1458 McGarvin v. McMonagle, et al
   16-CV-1768 Podgorny v. McMonagle, et al
   16-CV-2089 Norma DeOrio v. Ciraolo-Klepper, et al

Judge Emmet G. Sullivan (Cases transferred to Judge Timothy J. Kelly’s court)
   Judge Timothy J. Kelly

     16-CV-2313 Ellis, et al, v. Jackson, et al
     17-CV-0022 Stanley, et al, v. Lynch, et al

Judge Rudolph Contreras & Magistrate Judge G. Michael Harvey

     17-CV-1720 McNeil v. Harvey, et al
     17-CV-2602 McNeil v. Brown, et al

              U.S. District Court for the Eastern District of California

Judge Dale A. Drozd

       17-CV-00034 Ford v. Ciraolo-Klepper, et al
       17-CV-00187 U.S.A. v. Melba Ford

Judge John A. Mendez

   18-CV-1631 U.S.A. v. Torrance

                         U.S. District Court for Rhode Island

Judge William E. Smith

   18-CR-0039 U.S.A. v. Billie Schofield

                             U.S. District Court for Idaho

Judge David C. Nye & Magistrate Judge Candy W. Dale

       19-CV-421 U.S.A. v. Howe
                                           [3]
         Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 4 of 17



                       U.S. District Court for the Eastern District of Missouri

       Judge Charles A. Shaw

             19-CV-0310 Kurz v. U.S.A.

                                   U.S. Department of Justice

In addition to judicial officers, countless Department of Justice Assistant U.S. Attorneys have

also obstructed every case raised by their victims arising from the falsified IRS records.

Discussion

The institutionalized IRS record falsification scheme forms the basis for the alleged

“certification” of a “seriously delinquent federal tax debt” the IRS claims I owe, and renders the

“certification” erroneous from inception. In spite of the incontrovertible documentation obtained

directly from the IRS and submitted as evidence in more than fifteen (15) District Court cases,

seventeen (17) Appellate Court cases, and fourteen (14) Supreme Court cases, every judicial

officer listed above parroted Judge Amy Berman Jackson’s precedent-setting, but deliberately

misstated finding of the relief sought in the first impression case: 14-cv-471 Ellis v.

Commissioner of Internal Revenue, et al:

       “At bottom, the goal of this action is to enjoin the IRS from creating SFRs
       without the permission of the taxpayer and to enjoin DOJ from using those
       SFRs and their self-authenticating certifications in tax prosecutions. So,
       Plaintiff is seeking to stop the IRS from engaging in conduct that aids in the
       assessment and collection of taxes.... the use of the created return directly
       relates to the tax assessment and is certainly an activity that resulted in the
       imposition of the tax liability.” [Doc 28, Memorandum Opinion in Support of
       Motion to Dismiss, September 16, 2014, Pg. 10, First full ¶, 2nd Sent., Emph.
       added.]

The reality is far different from Ms. Jackson’s fabrication. No Plaintiff in a class case filed a

lawsuit to enjoin the IRS from creating SFRs, because they discovered instead that the IRS never

prepares SFRs on any date shown in falsified IRS records concerning “non-filers”. ALL victims


                                                    [4]
         Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 5 of 17


filed suit simply to enjoin the IRS from falsifying its records to make them appear the IRS

prepared SFRs, when it didn’t, in order to bring nontaxpayers, by fraud, within the ambit of the

1867 Anti-Injunction Act (26 U.S.C. §7421) to justify dismissal. Plaintiffs also filed suit to

enjoin Department of Justice attorneys from knowingly using those falsified records to indict,

prosecute, convict and imprison an untold number of innocent Americans.

Congress has proscribed the falsification of federal records as a felony, in 26 U.S.C. §1001.

Thus, by misstating the Plaintiffs’ actual complaint allegations, then ruling on her substituted but

falsified allegations, Judge Jackson and every judicial officer following her example obstructed

the due administration of justice, in violation of 18 U.S.C. §1503. That is, when Judge Jackson

stated “Plaintiff is seeking to stop the IRS from engaging in conduct that aids in the assessment

and collection of taxes.... the use of the created return directly relates to the tax assessment and

is certainly an activity that resulted in the imposition of the tax liability”, she is actually saying

that the IRS’ falsification of federal records creating the appearance of deficiencies owed by

“non-filers”, (in violation of 18 U.S.C. §1001), is perfectly acceptable when it comes to the

assessment and imposition of the income tax. More importantly, she failed to consider the

commission of criminal falsification of IRS records as one of the exemptions to the AIA that

would allow the Court to invoke its equity jurisdiction and rule on the merits of the case.

Any reasonable person with a shred of integrity would reject Judge Jackson’s interpretation, but

every judicial officer listed above has parroted her misguided ruling.

The Rule of Law

I start, as should all attorneys, from the premise that the agencies of our government are bound

by the same rules of behavior that individual Americans are obliged to obey:

       “Decency, security and liberty alike demand that government officials shall be
       subjected to the same rules of conduct that are commands to the citizen. In a
       government of laws, existence of the government will be imperiled if it fails to
                                                     [5]
         Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 6 of 17


        observe the law scrupulously. Our Government is the potent, the omnipresent
        teacher. For good or for ill, it teaches the whole people by its example. Crime is
        contagious. If the Government becomes a lawbreaker, it breeds contempt for law;
        it invites every man to become a law unto himself; it invites anarchy. To declare
        that in the administration of the criminal law the end justifies the means — to
        declare that the Government may commit crimes in order to secure the conviction
        of a private criminal — would bring terrible retribution. Against that pernicious
        doctrine this Court should resolutely set its face.” Olmstead v. U.S., 277 U.S. 438
        (1928).

Also,

        “The acts of federal agents ... are limited and controlled by the Constitution of the
        United States”, which “has not empowered Congress to authorize anyone to
        violate criminal laws”. Olmstead v. U.S., 277 U.S. 438, 482.

Further, the Supreme Court teaches

        "Our system of jurisprudence rests on the assumption that all individuals,
        whatever their position in government, are subject to federal law: `No man in this
        country is so high that he is above the law. No officer of the law may set that law
        at defiance with impunity. All officers of the government, from the highest to the
        lowest, are creatures of the law, and are bound to obey it.’” Butz v. Economou,
        438 U. S., at 478, (1978) citing United States v. Lee, 106 U. S. [196,] 220
        [(1882)].”

Unarguably, crimes cannot be committed to enforce any law of our Nation. No exception is

granted federal officers/employees involved in income tax matters; the commission of digital and

documentary fraud is not within their remit. Thus, since Congress, at 18 U.S.C. §1001,

proscribes the falsification of federal records, no attorney, officer or employee of the government

may falsify IRS’ Individual Master File records to reflect the pretended receipt by the IRS of

returns from “non-filers” which were never received, and to reflect IRS’ pretended preparation of

substitute income tax returns, which were never prepared. Nevertheless, all federal bar attorneys

involved in the cases listed above are, with brazen impunity, concealing the commission of

crimes used to enforce the income tax.




                                                     [6]
            Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 7 of 17


The Rights of Victims of Attorney Fraud

No administrative remedy exists to terminate the institutionalized falsification of IRS federal

records concerning me, which program is violating both my substantive rights to due process of

law and the criminal law of the United States, (falsification of federal records proscribed at 18

U.S.C. §1001), and which scheme is resulting in the deprivation of my freedom to travel

internationally, the ongoing theft of my property (approximately $30,000 of my past Social

Security benefits, plus the ongoing $1,050 per month garnishment of my current benefits),

reducing me to poverty. But, incredibly, all federally-employed attorneys involved in Class cases

to date, claim that no judicial relief can be secured from the fraud attorneys use to imprison

victims and steal their property. This open, festering wound on the body of our Republic must be

redressed.

All Americans have an indisputable right of access to courts to sue any federal “employee” or

“officer”2 for violation of their protected rights. The United States Supreme Court is explicit:

      “The right to sue and defend in the courts is the alternative of force. In an organized
      society, it is the right conservative of all other rights, and lies at the foundation of orderly
      government. It is one of the highest, most essential privileges of citizenship.” Chambers
      v. Baltimore & Ohio R.R.Co., 207 U.S. 142.

Moreover,

       "a person suffering legal wrong because of agency action, or adversely affected or
       aggrieved by agency action within the meaning of a relevant statute, is entitled to
       judicial review thereof." 5 U.S.C. §702.

Further, if no “legal” relief exists to remedy victims of criminal schemes run by our

government attorneys, the equitable power of U.S. District courts IS available.




2
    28 CFR 50.15 recognizes “officers” as “employees”.

                                                         [7]
          Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 8 of 17


Judge Bates’ Manifest Errors

I.   Judge Bates Claims He Accepted My Factual Allegations As True, But He Didn’t.

Restated, more specifically:

     Judge Bates committed a manifest injustice by refusing to accept as true (as required
     by law), my core, well-pled incontrovertible allegation: that IRS delivers weekly to the
     State Department what IRS defines as a “list” of those who supposedly owe a seriously
     delinquent amount of income tax to the Government, (existence of which LIST is
     established by sworn testimony of a Government agent as shown below). Judge Bates
     denied the existence of that list.

He opens his discussion by stating: “The Court accepts McNeil’s factual allegations as true for

purposes of evaluating a motion to dismiss.” [Doc 34, Mem. Op., Pg. 5, 1st Full ¶ ] He then

states: “McNeil is entitled to “the benefit of all inferences that can be derived from the facts

alleged.’” [Doc 34, Mem. Op., Pg. 5, 1st Full ¶, 3rd Sent.] The discussion then shifts to the

complexities of my case:

     “Because of the shifting nature of McNeil’s filings, identifying the relief he seeks here
     requires somewhat more analysis on the front end than it would in most cases. In his
     amended complaint, McNeil requested injunctive relief that would order the IRS to do
     four things: (1) “inform the state department that the certification [of McNeil as having
     seriously delinquent tax debt] was erroneous”; (2) “remove [McNeil’s] name and all
     other personal information from its list of Americans with ‘seriously delinquent federal
     tax debt’”; (3) “classify [his] alleged ‘debt’ as uncollectible for the years 2000 thru 2018
     because no Notice of Determination or Notice of Deficiency was sent to [him]”; and (4)
     “return ALL monies unlawfully confiscated from [him] during the years 2000 thru 2018 .
     . . plus interest.”

     “Now McNeil is only asking the Court to “[f]ind that the certification concerning [him]
     was erroneous, in accordance with 26 U.S.C. § 7345(e)(1),” and to “[o]rder the
     Secretary of the Treasury to notify the Secretary of State that [his] certification was
     erroneous, in accordance with 26 U.S.C. § 7345(e)(2).” Id. at 5. This paring down of the
     case simplifies matters in some obvious ways and complicates them in another.”

     “The complicating factor is that McNeil did not request a judicial finding concerning the
     erroneousness of the IRS’s certification of his debt in his amended complaint, so it is at
     least somewhat ambiguous whether, in making this request, he is rephrasing some other
     relief he had previously requested or simply laying out a prerequisite finding the Court
     must make before awarding him an injunction under § 7345(e)(2). See Am. Compl. at 14;
     Opp’n at 5. The Court believes the latter option is the best reading of his filings and

                                                     [8]
         Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 9 of 17


   therefore construes the two requested forms of relief identified in McNeil’s opposition as
   essentially duplicative.”

   “The Court understands McNeil’s opposition to be asking that this Court make the
   inquiry described in (e)(1) and then reach the conclusion identified in (e)(2). This would
   amount to a properly stated claim, if the facts McNeil alleges meet the standard
   necessary to survive a motion under Rule 12(b)(6), see Iqbal, 556 U.S. at 678, but only
   one form of relief would be available if the claim were to succeed—the injunction
   described in paragraph (e)(2).”

   “Although the Court is mindful of its obligation to “construe a pro se plaintiff’s filings
   liberally,” Schnitzler v. United States, 761 F.3d 33, 38 (D.C. Cir. 2014), there is no other
   plausible reading of McNeil’s requested relief that helps his case. The only other
   plausible interpretation of McNeil’s opposition brief is that his request seeking a finding
   that the IRS’s certification was erroneous simply rephrases his request in the amended
   complaint for an order requiring the IRS to remove him from “its list of Americans with
   ‘seriously delinquent federal tax debt.’” Am. Compl. at 14. But if the Court were to adopt
   this interpretation, McNeil would be no better off because the Court lacks jurisdiction to
   enter any such order. Section 7345(e)(1) does not allow this, and McNeil does not
   identify any other statute under which the Court could issue such an order removing an
   individual from any IRS list.”

By so holding, Judge Bates appears confused about the origins, and even the existence, of the

“list of Americans with ‘seriously delinquent federal tax debt.’” In his Memorandum &

Opinion, he wrote:

       “In fact, there is not even any mention of a “list of Americans with ‘seriously
       delinquent federal tax debt,’” anywhere in § 7345. McNeil seems to have derived the
       idea that such a list exists from emails contained in materials he obtained under
       FOIA in which one IRS officer “certifies that the taxpayers listed in [a particular file
       attached to the email] . . . denoted with an indicator of N have a seriously delinquent
       tax debt,” and another concurs with the assessment that this file should “be
       transmitted to the State Department.” Am. Compl., Ex. A [ECF No. 19-2] at 9, 17. It
       appears that the “list,” to the extent there is one, is only created by the IRS as part of
       the process of certifying the relevant debtors to State. There is no indication that any
       other “list” is kept by the IRS, and even if there were, there is no reason to think that
       taking McNeil’s name off the list would eliminate his debts, as he sometimes seems to
       suggest.” [Doc. 34, Mem. Op., Pg. 8, Fn. 4, Emphasis Added]

Judge Bates is correct that there is no mention of a list of Americans with “seriously delinquent

federal tax debt” anywhere in §7345. But, that doesn’t mean one doesn’t exist. The fact is, I first

became aware of the “list” from the July 20, 2020 signed, and sworn “Declaration of Miguel

                                                    [9]
        Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 10 of 17



Gonzalez” [Doc. 12-2.], which was provided as an attachment to the State Department’s

“Memorandum in Support of Motion for Summary Judgment” [Doc 12].

In his Declaration, Mr. Gonzalez writes:

       “The Department has entered a Memorandum of Understanding with Treasury that
       addresses, in relevant part, the processes and procedures for the information IRS
       sends the Department regarding its certification of individuals' seriously delinquent
       tax debt. (Exhibit A.) The Department receives a list of certified seriously delinquent
       taxpayers from IRS through an automated computer transaction. As outlined in the
       MOU, IRS develops a list of taxpayers with seriously delinquent tax debt and
       discloses that list to the Department of State via secure file transfer. IRS
       electronically transmits a weekly file to the Department reflecting any additions,
       changes, or deletions to that list. [Doc. 12-2, Decl., Pg. 3, @6, Emph. Added]

       These automated computer transactions are the only notifications that the
       Department receives from IRS regarding the certification of an individual's seriously
       delinquent tax debt. The Department does not receive the notice of certification of
       seriously delinquent tax debt that the IRS is required under Section 7345(d) to send to
       an individual when it makes such a certification, nor does it receive any other paper
       record regarding the IRS's certification of that individual's seriously delinquent tax
       debt. The Department does not receive a "sworn" or "signed" certification from
       IRS of an individual's seriously delinquent tax debt. [Doc. 12-2, Decl., Pg. 3, @8,
       Emph. Added]

Hence, there IS a LIST that IRS sends to the State Department each week. That Judge Bates

made such a manifest error, denying the existence of such LIST, belies his earlier statement

that “The Court accepts McNeil’s factual allegations as true for purposes of evaluating a

motion to dismiss.” In addition, it calls into question the actual process the Court used “to

determine whether the certification was erroneous or whether the Commissioner has failed to

reverse the certification”, as required by §7345(e)(1).

The Court’s failure to follow strict procedures to make that determination robbed me of the

opportunity for the Court to order the Secretary of the Treasury to notify the Secretary of

State that the certification was erroneous, in accordance with §7345(e)(1). And, since IRS’

weekly secure file transfer reflects “additions, changes, or deletions” to “the list of


                                                   [10]
          Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 11 of 17


 individuals with seriously delinquent tax debt,” the deletion of my name from that list would

 ABSOLUTELY clear the way for the State Department to issue me a new passport, thereby

 ending this travesty of justice.

II.   Judge Bates Erred When He Claimed The Certification Was Not Erroneous

 Restated

      Judge Bates erred, after conceding that Section 7345 defines “seriously delinquent
      tax debt” as “an unpaid, legally enforceable Federal tax liability,” he improperly
      limited that statute to authorize only questions concerning whether a debt is a.)
      unpaid, b.) legally enforceable, c.) has been “assessed,” d.) is “greater than $50,000”
      and e.) is subject to a notice of lien or a levy, while blocking my clearly inferred
      right to challenge whether or not I owed ANY Federal tax liability at all.

 First, Judge Bates agreed his court has subject matter jurisdiction:

      “The only question at this time is not jurisdiction, but instead whether McNeil has alleged
      sufficient facts to state a claim that could result in the Court ordering the Secretary of the
      Treasury to inform the Secretary of State that the certification of his debt was erroneous
      under 26 U.S.C. § 7345(e)(2).” [Doc. 34, Mem. Op., Pg. 8, Last ¶ ]

      “The jurisdictional question—which was the subject of extensive briefing in the motion to
      dismiss—is simple now that McNeil has limited the scope of his requested relief. His suit
      is authorized by, and the remaining injunctive relief he seeks could be granted under, §
      7345(e). It would seem that the Government agrees with this analysis, as its reply brief
      only raises jurisdictional concerns in reference to the possibility that McNeil is seeking to
      “challenge the underlying assessments” of his tax debts by the Government. United
      States’ Reply in Supp. of its Mot. to Dismiss (“Reply”) [ECF No. 31] at 2–3. Hence, the
      only question at this time is not jurisdiction, but instead whether McNeil has alleged
      sufficient facts to state a claim that could result in the Court ordering the Secretary of the
      Treasury to inform the Secretary of State that the certification of his debt was erroneous
      under 26 U.S.C. § 7345(e)(2).” [Doc. 34, Mem. Op., Pg. 8, 2nd ¶ ]

But then Judge Bates flies off the rails:

      “Even assuming the IRS did rely on faulty” (i.e., deliberately, repeatedly falsified)
      “records, McNeil would need a different mechanism to contest that. Indeed, his argument
      sounds more like a challenge to the underlying tax assessments against him or to the way
      the IRS assesses the taxes owed by non-filers.

      The argument therefore goes beyond the scope of the challenge that §7345(e) allows.
      Paragraph (e)(1) only allows a court “to determine whether the certification was
      erroneous or whether the Commissioner [of the IRS] has failed to reverse [a]
      certification.” 26 U.S.C. § 7345(e)(1) (emphasis added). It does not allow an action to
                                                      [11]
         Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 12 of 17


    determine the validity of an underlying tax debt.” [Doc. 34, Mem. Op., Pg. 10, 2nd ¶, 3rd
    Sent.]

    “McNeil’s theory would transform the limited waiver of the government’s sovereign
    immunity under §7345(e) into a mechanism for challenging any number of aspects of an
    underlying seriously delinquent tax debt or IRS monitoring and recordkeeping
    procedures. If Congress intended that a case under §7345(e) would be such a powerful
    tool for scrutinizing the IRS, surely it would have provided for more extensive remedies
    than just the correction of the erroneous certification”. [Doc. 34, Mem. Op., Pg. 10, Last
    ¶]

    “Instead, the limited scope of relief available under § 7345 indicates that Congress
    intended for courts to scrutinize only a narrow set of grounds on which a certification
    might be erroneous. Section 7345 defines “seriously delinquent tax debt” as “an unpaid,
    legally enforceable Federal tax liability of an individual” that has been “assessed,” is
    “greater than $50,000” and is subject to a notice of lien or a levy. 26 U.S.C. §
    7345(b)(1). The provision’s focus on these characteristics—nonpayment, enforceability,
    assessment, an amount over $50,000, and the appropriate lien or levy—suggests that they
    are the proper focus of the Court’s determination under § 7345(e). McNeil has not raised
    arguments that go to any of these, but has instead argued that the IRS’s procedures for
    calculating his underlying debt are unlawful.” [Doc. 34, Mem. Op., Pg. 11, 1st Partial ¶,
    6th line]

Mr. Bates has invented, without reference to a single authority, a claim that Section 7345

precludes cases raising the question whether a person owes a Federal tax liability, despite the

clear language of the statute: whether an individual owes ANY “Federal tax liability.” It appears

he may have reached that conclusion by errantly presuming, without so stating and without a

shred of evidence, that I owe a federal tax liability. 3 But I have provided the Court sufficient

information to make the preliminary determination that I owe NO federal tax liability absent

falsified IRS records, a claim §7345 expressly infers as an element available to challenge under

that statute.




3
 “In the interpretation of statutes levying taxes it is the established rule not to extend their provisions, by
implication, beyond the clear import of the language used, or to enlarge their operations so as to embrace
matters not specifically pointed out. In case of doubt they are construed most strongly against the
Government, and in favor of the citizen.” Gould v. Gould, 245 US 151 - Supreme Court 1917, United
States v. Wigglesworth, 2 Story, 369; American Net & Twine Co. v. Worthington, 141 U.S. 468, 474;
Benziger v. United States, 192 U.S. 38, 55.
                                                           [12]
           Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 13 of 17



  Further, the fear Mr. Bates expresses, (that my challenge via §7345 to the errant/false claim of

  IRS that I owe ANY liability absent the sequential falsification of records concerning me, would

  supposedly transform the Section “into a mechanism for challenging any number of aspects of an

  underlying seriously delinquent tax debt”) is at best ludicrous. No man or woman of good will

  would believe, nor has ANY COURT provided a shred of support for, his fear. That is, by

  blocking me, a victim of the IRS program from using the clear terms of the statute, and obvious

  inferences derived therefrom, to defeat the deliberately “erroneous” inclusion of me on a list of

  those owing a tax liability, (when overwhelming evidence available to Mr. Bates proves I owe no

  federal tax liability!), appears to be a manifest injustice. It also appears to be a determined effort

  by the Judge to prolong the IRS record falsification program, which he refuses to mention.

  Hence, in accordance with 26 U.S.C. §7345(e)(1), I have proven that the IRS’ certification to the

  State Department that I have a seriously delinquent federal tax debt, is not only erroneous, it is

  worse: it is intentionally false, having no basis whatsoever in fact, absent IRS’ falsification of

  federal records concerning me. And Judge Bates knows it.

III.   Judge Bates Failed to Recognize That All Elements for a Seriously Delinquent Tax
       Debt Were Not Present

  Restated

       Judge Bates committed a manifest injustice by finding that the IRS’ assessment
       concerning me is not necessary to be served upon me, which finding directly violates
       26 U.S.C. 6213(a) and binding Supreme Court precedent per Weldon v. U.S. which
       stand for the proposition that any IRS’ “assessment” is unenforceable, when it is not
       served upon a targeted American

  As I fully explained in my Amended Complaint [Doc. 19, Section II, Pgs. 6-7] and Surreply

  [Doc. 32, Section I, Pgs. 5-7], the IRS never sent me Notices of Deficiency or Notices of

  Determination for the period 2000 through 2018. The years shown on the two 2018 CP508C

  Notices are included in this period. [See Doc. 19-2, IRS FOIA Response, pgs. 5 and 12] But the
                                                      [13]
        Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 14 of 17



service of a Notice of Deficiency or Notice of Determination is NOT optional for the IRS. Per

the Supreme Court’s decision in Weldon v. U.S. It is mandatory:

   “An assessment is unenforceable, however, if it is based upon a notice of deficiency that
   is determined to be invalid because it was not mailed to the taxpayer's "last known
   address." 26 U.S.C. 6213(a). If the normal 3-year statute of limitations on assessment
   and collection specified in 26 U.S.C. 6501(a) has expired by the time a notice of
   deficiency has been determined to have been invalid, it is ordinarily too late for the
   Commissioner to issue another notice of deficiency, and the taxes are therefore
   uncollectible.” [See Doc. 19-6, Exh. E, Weldon v. U.S., pgs. 4 and 5]

But since the Notices were never sent to my "last known address” (if sent at all!), as was found

in my tax court case [See Doc. 19-5, Exh. D, Tax Court Order of Dismissal], the result would be

exactly the same as in Weldon:

       x   No Notice of Deficiency or Notice of Determination sent = No assessment
       x   No assessment = No tax liability
       x   No tax liability = No lien, levy, garnishment or seizure of property
       x   No lien, levy, garnishment or seizure of property = No federal tax debt
       x   No federal tax debt = No authority for the IRS to place my name on a list of
           Americans with “seriously delinquent federal tax debt”
       x   No authority for the IRS to place my name on a list of Americans with “seriously
           delinquent federal tax debt” = No authority for the State Department to revoke my
           passport
       x   Also, in the instant case, since the 3-year statute of limitations has long passed, per
           Weldon = ALL debt is deemed uncollectible.

Said differently, since no Notice of Deficiency or Notice of Determination was mailed to me, as

required in 26 U.S.C. 6213(a), the IRS’ “assessment” is unenforceable, which means, once again,

I have no “seriously delinquent tax debt” justifying my inclusion on the IRS “list” sent to the

State Department.

Relief Requested

For all the reasons shown above, I respectfully request the Court:

   1. Reverse its Order of March 18, 2021.

   2. DENY the United States’ Motion to Dismiss.

                                                   [14]
        Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 15 of 17


   3. Find that the certification concerning me was erroneous, in accordance with 26 U.S.C.
      §7345(e)(1).

   4. Order the Secretary of the Treasury to notify the Secretary of State that my certification
      was erroneous, in accordance with 26 U.S.C. §7345(e)(2).


Dated: April 15, 2021


Respectfully submitted,




Robert A. McNeil
729 Grapevine Hwy#148
Hurst, TX 76054
713-806-5199
ram1949@protonmail.com




                                                 [15]
        Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 16 of 17


                                   Verification/Declaration

Comes now Robert A. McNeil, declaring under penalty of perjury, pursuant to 28 U.S.C. §1746,
that all the facts stated in the foregoing “Plaintiff’s Rule 59 Motion to Alter or Amend
Judgment” are absolutely true and correct to the very best of my knowledge and belief, that I
have personal knowledge of almost every fact alleged. In addition, every Exhibit referenced is
material, admissible, sent and received on the dates shown, and that I am competent to testify
thereto. Every fact stated above, and every inference derived therefrom, are absolutely true and
correct, and I am presenting this Declaration under penalty of perjury.

Further, not knowing whether Texas, where I live, is technically “within” or “without” “the
United States”, since that entity has been defined in many varying ways, I request the Court
make that determination.

That said, if Texas is “without” “the United States”, as that entity is defined by this Court: “I
declare (or certify, verify, and state) under penalty of perjury, pursuant to 28 U.S.C. §1746 that
every material fact, and inference derived therefrom, presented in the foregoing document, is true
and correct.”

If Texas is “within” “the United States”, its territories, possessions, or commonwealths, as that
entity is defined by this Court: “I also declare (or certify, verify, and state) under penalty of
perjury that every material fact, and inference derived therefrom, presented in the foregoing
document, is true and correct.”

So HELP ME GOD.

Executed on April 15, 2021



______________________________
Robert A. McNeil




                                                  [16]
        Case 1:20-cv-00329-JDB Document 35 Filed 04/15/21 Page 17 of 17


                                CERTIFICATE OF SERVICE


I, the undersigned, Robert A. McNeil, hereby certify that on April 15, 2021, I electronically filed
the foregoing “Plaintiff’s Rule 59 Motion to Alter or Amend Judgment” by email and that it is
available for viewing and downloading from the Court’s CM/ECF system, and that the
participants in the case who are registered CM/ECF users will be served electronically by the
CM/ECF system. I further certify that a copy of the foregoing Plaintiff’s Rule 59 Motion to Alter
or Amend Judgment was served on the persons listed below, by depositing the same in the U.S.
Mail on or about April 15, 2021:

Mr. Merrick B. Garland                               Mr. Charles P. Rettig
U.S. Attorney General                                Commissioner, IRS
U.S. Department of Justice                           Office of Procedure and Administration
950 Pennsylvania Avenue, NW                          1111 Constitution Ave. NW, Room 5503
Washington, D.C. 20530                               Washington, D.C. 20224

Mr. Brian Hudak                                      Mr. Michael R. Sherwin
Acting Chief, Civil Division                         U.S. Attorney for the District of Columbia
U.S. Attorney’s Office                               555 Fourth Street, NW
555 Fourth Street, NW                                Washington, D.C. 20530
Washington, D.C. 20530




Robert A. McNeil




                                                   [17]
